Per Curiam.
We note that at the time of oral argument, the plaintiff sought to have the court review copies of a supplemental request to charge the jury that *913he claimed had been filed with the trial court. The named defendant objected to its introduction before this court because he did not have a copy of the supplemental request to charge that had been filed in the trial court for comparison purposes. We reviewed the trial court file and were unable to find a supplemental request to charge. The named defendant’s counsel notified us through the clerk’s office that he had not been able to locate a copy of a supplemental request to charge. On this basis, he continued to object to our review of the supplemental request to charge which was offered to us on the date of oral argument. A tape recording of the trial court proceedings was located, and the tape recording revealed that the trial court had permitted the plaintiff to file a supplemental request to charge.
On the basis of this fact, we have reviewed, over the named defendant’s objection, the supplemental request to charge that was filed on the day of oral argument.
The judgment is affirmed.